Citation Nr: 1828385	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, residuals, right knee injury with arthritis. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability.

3.  Entitlement to service connection for a low back disability, including arthritis, to include as secondary to chondromalacia patella, right knee.

4.  Entitlement to service connection for a left knee disability, including arthritis, to include as secondary to chondromalacia patella, right knee.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to chondromalacia patella, right knee.

 6.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to chondromalacia patella, right knee.

7.  Entitlement to service connection for a bilateral foot disability, to include as secondary to chondromalacia patella, right knee.

8.  Entitlement to service connection bilateral hand disability, including arthritis, to include as secondary to chondromalacia patella, right knee.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1, 1988 to July 22, 1988 and from June 6, 1989 to July 28, 1989.  He had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this case for further development in May 2014.  With respect to the claims decided herein, the Board finds that has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For clarification purposes, the Board has combined some of the issues previously remanded and recharacterized them as set forth on the front page of this decision.  

The issue of entitlement to service connection for right knee arthritis was also on appeal.  However, the AOJ granted service connection for arthritis and included such disorder in the current 10 percent rating for right knee chondromalacia patella.  As this was a full grant of such benefit, this matter is no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection a low back disability, including arthritis, to include as secondary to chondromalacia patella, right knee; a left knee disability, including arthritis, to include as secondary to chondromalacia patella, right knee; a bilateral hip disability, to include as secondary to chondromalacia patella, right knee; a bilateral ankle disability, to include as secondary to chondromalacia patella, right knee; a bilateral foot disability, to include as secondary to chondromalacia patella, right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella, residuals, right knee injury with arthritis was manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran's right knee instability has not been manifested by moderate recurrent subluxation or lateral instability.

3.  The Veteran's bilateral hand disability is not shown to be causally or etiologically related to any disease, injury, or incident during ACDUTRA; nor is it proximately due to or aggravated by his service-connected chondromalacia patella, right knee.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for chondromalacia patella, residuals, right knee injury with arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for service connection for bilateral hand disability, including arthritis, to include as secondary to chondromalacia patella, right knee, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Increased Ratings for Right Knee

The Veteran is seeking increased ratings for chondromalacia patella, residuals, right knee injury with arthritis, and right knee instability.  Both of these disorders are currently rated as 10 percent disabling.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's chondromalacia patella, residuals, right knee injury with arthritis, has been rated based on limitation of motion of the right knee.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The Veteran's right knee instability has been rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257, which provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, Diagnostic Code  5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40  and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

As in the instant case, VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  Specifically the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this regard, review of the most recent June 2016 VA examination with August 2017 addendum opinion, which is discussed further below, showed that joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with range of motion measurements of the opposite undamaged joint was done in compliance with Correia.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported giving way, instability, pain, stiffness and weakness.  However, he denied incoordination, decreased speed of joint motion, dislocation, subluxation, locking episodes inflammation or effusions.  The Veteran reported severe flare-ups every 30 minutes for hours.  He reported decreased mobility.  The Veteran indicated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He used a cane and brace.  

The examiner noted that the Veteran had x-rays before, which were normal and continue to be normal.  An MRI was also read by radiologist as normal, but the examiner thought that it showed chondromalacia patella.  On examination, the examiner observed poor propulsion, but no evidence of abnormal weight bearing.  Crepitus was observed, but no clicks, snaps or instability.  There were no abnormalities of the patellar, meniscus, tendons or bursae.  Moreover, there were no other abnormalities.  Range of motion of both knees was zero degrees  extension to 120 degrees flexion.  There was objective evidence of pain with active motion on the right side.  There was objective evidence of pain following repetitive motion and right flexion was decreased to 110 degrees following three repetitions.  There was no ankylosis or effusions.  An x-ray showed stable appearance of the right knee with subtle narrowing of the medial compartment.  

The examiner noted that the Veteran was retired in part due to pain and obesity.  The Veteran's right knee prevented exercise, sports, recreation and driving, had a severe effect on chores and shopping, had a moderate effect on traveling, bathing, dressing and grooming, had a mild effect on toileting, and no effect on feeding.  The examiner found that the Veteran would be able to perform some form of work provided limited standing.   

In support of his claim, the Veteran submitted a July 2015 Disability Benefits Questionnaire (DBQ).  The Veteran reported increased pain.  The examiner noted right knee flexion to 130 degrees.  However, he noted that it was the best estimate as there was no goniometer available.  Extension was normal with no objective painful motion.  Left knee range of motion findings were normal.  Flexion increased to 135 degrees following repetitive use testing.  Although there was pain on movement, the examiner found that there was no functional loss for right lower extremity.  There was pain on tenderness or pain on palpation.  Strength testing was normal and stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation; or meniscal conditions.  It was noted that the Veteran regularly used a cane.  The examiner noted that x-rays showed minimal stable degenerative changes of both knees.  The Veteran reported that he was unable to work due to pain.  

On remand, the Veteran was afforded a VA examination in June 2016.  The Veteran reported right knee pain every day, which lasted most of the day.  He treated right knee pain with four tramadol daily.  There was no surgical history.  The Veteran also reported intermittent joint effusion of the right knee, but it did not happen very often.   The Veteran reported flare-ups of bilateral knees three times a day lasting for most of the day to all day and most of the night.  Flare-ups did not require bedrest, reporting that he sat down and put his feet up.  Range of motion of both knees was normal.  There was no pain noted on examination, including weight bearing.  There was no evidence of localized tenderness or pain on palpation of joint or associated soft tissue.  There was crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

The examination was not being conducted during a flare-up, but the examiner found that the examination was medically inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner stated that it was a normal bilateral knee examination.  Distracted testing was within normal limits with unassisted gait throughout examination.  The Veteran was able to heel walk, stand on tip toes and do deep knee bend.  The examiner also determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength was normal, and there were no findings of instability and recurrent subluxation.  The examiner noted a history of recurrent effusion based on the Veteran's history.  There was also no history of a meniscus or cartilage condition.  The Veteran regularly used a brace and cane for many years.  X-rays showed traumatic arthritis.  The examiner concluded that the Veteran's knee condition did not impact his ability to perform any type of occupational task.  

In an August 2017 addendum opinion, the examiner stated that with respect to Correia, there was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  

VA clinical records document continuing reports of knee pain and that the Veteran used a brace and cane to ambulate.  

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability under Diagnostic Code 5260 for limitation of flexion is not warranted.  While limitation of motion has been observed on occasion, the probative evidence does not show that that flexion was limited to 30 degrees or more to warrant a higher rating under Diagnostic Code 5260.  The most restrictive range of motion documented during the course of the appeal was 110 degrees flexion following repetitions at the July 2011 VA examination.  Moreover, as extension has always been normal, a higher or separate rating for limitation of extension is not warranted under Diagnostic Code 5261.       

The Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent assigned during this period.  Importantly, the most recent examiner found that the examination was medically inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner stated that it was a normal bilateral knee examination.  Distracted testing was within normal with unassisted gait throughout examination.  The Veteran was able to heel walk, stand on tip toes and do deep knee bend.  The examiner also determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.   See Sharp v. Shulkin 29 Vet. App. 26 (2017).    

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Furthermore, a higher rating for the Veteran's right knee instability under Diagnostic Code 5257 is not warranted as there have been no objective medical findings of moderate recurrent subluxation or lateral instability.  In this regard, the VA examinations show that stability testing was normal.  There have not been any objective findings of moderate subluxation and lateral instability.  In its prior decision, the Board considered the Veteran's lay statements of giving way and instability and awarded a 10 percent rating based on these lay descriptions.  Nevertheless, given the lack of any objective findings, the Board finds that a higher rating is not warranted.  

With regard to Diagnostic Code 5258, there is no evidence of dislocation with frequent episodes of locking and effusion into the joint to warrant a 20 percent rating under this Code during this period.  Although the evidence does show pain and intermittent effusion, there is no competent medical evidence showing that the Veteran had frequent episodes of locking and effusion.  As this Code uses the conjunctive "and" when listing the criteria, a rating under this Diagnostic Code requires that all symptoms be present.  Thus, Diagnostic Code 5258 is not for application 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge,  impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5259, 5262 or 5263, respectively.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, again, the Veteran's description of his symptoms has been inconsistent with clinical findings as observed by a VA examiner.  As such, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for chondromalacia patella, residuals, right knee injury with arthritis, and right knee instability.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

 Bilateral Hand Disability

The Veteran is seeking service connection for a bilateral hand disability.  The Veteran has generally claimed that his bilateral hand disability is secondary to his service-connected right knee disability.   

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, while arthritis of the hands is a disease enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of nonservice-connected condition.  38 C.F.R. § 3.310 (a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Service records are silent with respect to any bilateral hand disorder.  Post-service VA clinical records document complaints of bilateral hand pain, but provide no etiological opinion.  Records also document right hand paresthesias.  However, the Board previously denied service connection for right arm nerve disability as the record did not reflect a current disability.  

Initially, the Board observes that there is simply no lay or medical evidence linking any current bilateral hand disability to any period of ACDUTRA.  As such, there is no evidence to support an award of service connection on a direct basis.  Moreover, besides a general assertion by the Veteran, there is no lay or medical evidence even suggesting any association between a bilateral hand disability and the Veteran's right knee disorders.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between his bilateral hand disability and his right knee disorder.  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In sum, an examination to consider whether the Veteran's claimed bilateral hand disability is etiologically related to his service-connected right knee disability is unwarranted because the Veteran has provided nothing more than a conclusory generalized lay statement in linking any bilateral hand disorder to his right knee disorder.  Waters, supra.  Given the lack of any competent evidence, there is no basis for awarding service connection on a secondary basis. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hand disability, including arthritis, to include as secondary to chondromalacia patella, right knee.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for chondromalacia patella, residuals, right knee injury with arthritis is denied.

A rating in excess of 10 percent for right knee instability is denied.

Service connection for bilateral hand disability, including arthritis, to include as secondary to chondromalacia patella, right knee, is denied. 


REMAND

The Board previously remanded the issues of entitlement to service connection for a low back disability, including arthritis, to include as secondary to chondromalacia patella, right knee; a left knee disability, including arthritis, to include as secondary to chondromalacia patella, right knee; a bilateral hip disability, to include as secondary to chondromalacia patella, right knee; a bilateral ankle disability, to include as secondary to chondromalacia patella, right knee; and a bilateral foot disability, to include as secondary to chondromalacia patella, right knee, for VA examinations with opinions.  Specifically, the Board observed that the June 2011 VA examiner failed to opine as to whether these disabilities were aggravated by a service-connected disability.  The Veteran was afforded VA examinations with etiological opinions in June 2016.  However, the examiner opined that these  disorders, which clearly and unmistakably existed prior to service, were not  aggravated beyond their natural progression by an in-service event, injury or illness.    As such, the examiner clearly provided an incorrect opinion using the wrong legal standard; and failed to address whether these disabilities were aggravated by the Veteran's service-connected right knee disabilities as directed by the Board.  In turn, this examination is insufficient and fails to comply with the Board's prior remand directives.  See Stegall, cited above.  As such, these issues must be returned for an addendum opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, with respect to the Veteran's low back disability, a July 1989 service record shows that while the Veteran was on ACDUTRA, he complained of back pain.  The assessment was muscular back pain.  However, the Veteran has not been afforded a VA examination to determine whether the Veteran's current low back disability is caused by this incident during ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Likewise, a June 1988 service record also documents that while the Veteran was on ACDUTRA, the Veteran reported right ankle pain.  However, again, he has not been afforded a VA examination to determine if his current right ankle disability is due to this incident.  Moreover, with respect to the Veteran's bilateral ankle disability, the June 2016 examiner indicated that the Veteran did not have a current right or left ankle diagnosis.  However, the June 2011 VA examiner clearly diagnosed bilateral ankle strain.  As such, the Veteran has been diagnosed with a bilateral ankle disability during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In turn, the VA opinion is also inadequate as the VA examiner appeared to consider incorrect facts.  

Lastly, the outstanding claims for service connection may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16 (a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20   (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who provided the June 2016 opinion for an addendum opinion.  If the same VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner  should provide an opinion as to the following:

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability is related to the July 1989 incident during a period of ACDUTRA.

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ankle disability is related to the June 1988 incident during a period of ACDUTRA.

c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability, left knee disability, bilateral hip disability, bilateral ankle disability, and bilateral foot disability have been aggravated by his service-connected right knee disabilities.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up.

The examiner should provide a detailed rationale for any opinions expressed. 

2.  Readjudicate the appeal

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


